DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Claims #11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 17, 2022.

 	Claims #1-10 are pending in the present Office Action.

IDS
 	The IDS document(s) filed on May 24, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

 	The specification is additionally objected to because it lacks antecedent basis for reference number 120e in FIG. 3D.

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “through-silicon via is in direct contact with the low-k material layer” must be shown or the feature(s) canceled from the claim(s).  FIGS. 3B-3F show another layer interposed between the through-silicon via 140 and the low-k material layer 116 thereby preventing direct contact.  Refer to the explanatory figure below.  No new matter should be entered.

    PNG
    media_image1.png
    547
    776
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 5, and 9 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 2, there is a lack of antecedent basis for the limitation “the edge of the substrate” (emphasis added).  Furthermore, it is unclear how the edge of the substrate 112 is sandwiched between the edge of the low-k material layer 116 and an edge of the cover 130 when the substrate is formed beneath both the low-k material layer and the cover.  See FIG. 1C, FIG. 3A.

		
 	As to claim 3, the limitation “far away” is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

 	As to claim 5, it is unclear how a cavity C is formed between the dam structure, the cover, and the substrate.  In corresponding FIG. 3A, the cavity is only formed between the dam structure 120.  The Examiner instead assumes the cavity is surrounded by the dam structure, the cover, and the substrate.

 	As to claim 9, it is unclear how the through-silicon via 140 is in direct contact with the low-k material layer 116 because of an interposing unnamed layer.  Refer to the drawing objections above.

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Oganesian et al. (U.S. Patent Publication No. 2016/0247849 A1), hereafter “Oganesian”.
	
 	As to claim 1, Oganesian teaches:
A first chip 22 comprising a substrate 10, a sensing area (entire top surface portion of 10 including photodiodes 14 and color filters 20), and a low-k material layer 18, wherein the sensing area is located on a surface of the substrate, and the low-k material layer is located in the substrate.  Oganesian teaches that layer 18 may be formed of low-k material.  See Oganesian, ¶ [0017], FIG. 8. 

A dam structure 26, located on the first chip, wherein the dam structure covers an edge (top surface) of the low-k material layer.

A cover 24, located on the dam structure and covering the sensing area.
	
 	As to claim 4, Oganesian teaches, per the Examiner’s definition, the sensing area comprising an entire top surface portion of 10 including photodiodes 14 and color filters 20.  An orthographic projection of this sensing area therefore overlaps with an orthographic projection of the dam structure.  Id. at FIG. 8.

 	As to claim 5, per the Examiner’s 35 U.S.C. § 112(b) rejection interpretation supra, Oganesian teaches a cavity 28 surrounded by the dam structure 26, the cover 24, and the substrate 10; the sensing area per the Examiner’s definition, comprising an entire top surface portion of 10 including photodiodes 14 and color filters 20, is located in the cavity 28.

 	As to claim 8, Oganesian teaches a through-silicon via 34+38 penetrating the substrate, and a conductive terminal 12, located in a direction of the first chip opposite to the sensing area, wherein the first chip is electrically connected to the conductive terminal through the through-silicon via.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.


 	Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Oganesian as applied to claim 1, and further in view of Oka (U.S. Patent Publication No. 2013/0241022 A1), hereafter “Oka”.

 	As to claims 6 and 7, Oganesian does not teach, inter alia, a second chip comprising a logic chip.
 	On the other hand, Oka teaches a second chip 120 formed beneath a first chip 110 such that the combination of Oka and Oganesian forms Oka’s second chip beneath and electrically connected to Oganesian’s electrical interconnects 42, therefore being bonded to a (bottom) side of the first chip opposite to the sensing area.  See Oka, FIG. 5, FIG. 9, FIG. 15.
 	As to claim 7, Oka teaches a logic chip.  Id. at ¶ [0062].  
	It would have been obvious to one of ordinary skill in the art to incorporate a second chip as taught by Oka, into the overall first chip device as taught by Oganesian, in order to yield the predictable benefit of providing signal analyses.  Id.
	
Claims Allowable If Rewritten in Independent Form
 	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No Prior Art Applied
 	No prior art has been applied to claims 2, 3, and 9 in view of the unclear claim language.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829